Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 1 of 13

                                                                   FILED
                                                        UNITED STATES DISTRICT COURT
                                                             DENVER, COLORADO
                                                                9:22 am, Jan 19, 2021
                                                         JEFFREY P. COLWELL, CLERK
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 2 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 3 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 4 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 5 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 6 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 7 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 8 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 9 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 10 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 11 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 12 of 13
Case 1:21-cv-00165-GPG Document 1 Filed 01/19/21 USDC Colorado Page 13 of 13
